                         Case 20-22497-EPK        Doc 48    Filed 01/19/21     Page 1 of 2




         ORDERED in the Southern District of Florida on January 19, 2021.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION
                                           www.flsb.uscourts.gov

          In re:                                           Case No.: 20-22497-EPK

          STUART ROY MILLER,                               Chapter 7

                    Debtor.
                                                       /

                       AGREED ORDER GRANTING AGREED EX PARTE MOTION
                     FOR EXTENSION OF TIME TO FILE ADVERSARY COMPLAINT
                    AGAINST DEBTOR TO DETERMINE DEBT NON-DISCHARGEABLE
                                 UNDER 11 U.S.C. §523(a) [ECF 47]

                   THIS MATTER came before the Court in Chambers in West Palm Beach, Florida, upon

         the Agreed Ex Parte Motion for Extension of Time to File Adversary Complaint Against Debtor

         to Determine Debt Non-Dischargeable under 11 U.S.C. §523(a) filed by Chad S. Paiva (the

         “Trustee”), as Trustee in Bankruptcy for Denials Recovery Group, Inc. (the “Motion”) [ECF 47].

                   The Court, having reviewed the Motion, having noted that the Movant has complied with
                Case 20-22497-EPK           Doc 48      Filed 01/19/21      Page 2 of 2




Local Rule 9013-1(C)(1) and (6), and the Court having noted that the parties agree to the entry of

this order, and being otherwise fully advised in the premises does,

        ORDER:

        1.      The Agreed Ex Parte Motion for Extension of Time to File Adversary Complaint

against Debtor to Determine Debt Non-Dischargeable under 11 U.S.C. §523(a) filed by Trustee

Chad S. Paiva, is GRANTED.

        2.      Trustee Chad S. Paiva shall have up through and including March 2, 2021 to file an

adversary complaint against the Debtor, Stuart Roy Miller, to determine debt non-dischargeable

under 11 U.S.C. §523(a).

                                                       ###

Submitted by:

Submitted by:

G. Steven Fender, Esq.
Fender, Bolling, and Paiva, P.A.
P.O. Box 1545
Fort Lauderdale, Florida 33302
Telephone: (407) 810-2458
steven.fender@fender-law.com

Mr. Fender is instructed to serve copies of this Order on all parties in interest and to file a certificate
of service that he has done so.
